UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7547


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TAWAYNE DEVONE LOVE, a/k/a Terry Wayne Love, a/k/a T-Wayne,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Joseph R. Goodwin, District Judge. (2:03-cr-00187-1)


Submitted: May 25, 2021                                            Decided: June 7, 2021


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Tawayne Devone Love, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tawayne Devone Love appeals the district court’s order denying relief on his

motions filed pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. We vacate the district court’s order and remand for reconsideration in light

of United States v. Collington, 995 F.3d 347 (4th Cir. 2021), and United States v.

Lancaster,    F.3d   , No. 20-6571, 2021 WL 1823287 (4th Cir. May 7, 2021).

       We previously held in United States v. Chambers that, “when imposing a new

sentence” under the First Step Act, “a court does not simply adjust the statutory minimum;

it must also recalculate the [Sentencing] Guidelines range.” 956 F.3d 667, 672 (4th Cir.

2020) (internal quotation marks omitted). Furthermore, “any Guidelines error deemed

retroactive . . . must be corrected in a First Step Act resentencing.” Id. at 668. We also

held that “the [18 U.S.C.] § 3553(a) sentencing factors apply in the § 404(b) resentencing

context,” and a court “may consider post-sentencing conduct” in determining whether to

exercise its discretion to reduce a sentence. Id. at 674. Additionally, “the First Step Act

does not constrain courts from recognizing Guidelines errors,” id. at 668, or “preclude the

court from applying intervening case law,” id. at 672, in making its discretionary

determination.

       In a prior appeal, we instructed the district court to reconsider its earlier order

denying Love’s motion in light of Chambers. United States v. Love, 814 F. App’x 779,

781 (4th Cir. 2020) (No. 19-6431(L)). On remand, the district court concluded that Love’s

Guidelines range did not change because he remained a career offender; however, the court

did not address Love’s argument that he was no longer a career offender under current law.

                                             2
Moreover, while the district court addressed the § 3553(a) factors, it only engaged with

Love’s arguments regarding his postsentencing rehabilitation in a footnote.

       In Collington, we clarified three steps a district court must take when considering a

request for relief under Section 404: (1) “district courts must accurately recalculate the

Guidelines sentence range,” (2) “district courts must correct original Guidelines errors and

apply intervening case law made retroactive to the original sentence,” and (3) “the court

must consider the § 3553(a) factors to determine what sentence is appropriate.” 995 F.3d

at 355. We further explained that “when a court exercises discretion to reduce a sentence,

the imposition of the reduced sentence must be procedurally and substantively reasonable.”

Id. at 358. Thus, a district court must “consider a defendant’s arguments, give individual

consideration to the defendant’s characteristics in light of the § 3553(a) factors,

determine—following the Fair Sentencing Act—whether a given sentence remains

appropriate in light of those factors, and adequately explain that decision.” Id. at 360.

       We provided further guidance to district courts in Lancaster. We explained that a

district “court must engage in a brief analysis that involves the recalculation of the

Sentencing Guidelines in light of intervening case law.” 2021 WL 1823287, at *3 (internal

quotation marks omitted). This requires a district court to correct Guidelines errors based

on non-retroactive changes in the law. Id. at *4. We cautioned, however, that this “analysis

is not intended to be a complete or new relitigation of Guidelines issues or the § 3553(a)

factors.” Id. at *3.

       Because the district court did not have the benefit of our decisions in Collington and

Lancaster, we vacate the district court’s order and remand for reconsideration. By this

                                             3
disposition, we express no view on the ultimate merits of Love’s motion. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            4